EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 May 2022 has been entered.
Claims 1, 2, 5-9, 11-17 and 19-24 are now pending.  The Examiner acknowledges the amendments to claims 1, 7, 11, 13 and 14, as well as the cancellation of claim 3 and the addition of claims 21-24.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 


IN THE CLAIMS:

At line 11 of claim 1, “phases and amplitudes of each of the plurality of signals being controlled by the controller to induce” has been changed to –wherein the controller is further configured to control phases and amplitudes of each of the plurality of signals and induce--.
At line 2 of claim 5, “an organic tissue” has been changed to --the organic tissue--.
At line 8 of claim 7, “wherein phases and amplitudes of each of the individually selectable currents are controlled by the controller to induce” has been changed to -- wherein the controller is further configured to control phases and amplitudes of each of the individually selectable currents and induce--.
At line 7 of claim 13, “and” has been deleted.
At line 8 of claim 13, “currents to cause” has been changed to --currents and causing--.  
At line 2 of claim 21, “transcutaneous for treatment” has been changed to -- transcutaneous treatment--.

Reasons for Allowance
Claims 1, 2, 5-9, 11-17 and 19-24 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 2, 5, 6 and 21-24, while the prior art teaches a neuromodulator, comprising: one or more coil sets, each of the one or more coil sets comprising three coils aligned to produce magnetic and electric fields in three different directions; a plurality of conductors that couple the coils of the one or more coil sets to one or more input signals such that each of the coils is independently activated via an individually selectable current applied through the conductors, the individual activation creating a resultant field that is a combination of the magnetic and electric fields in the three different directions for each of the one or more coil sets; and a controller coupled to the plurality of conductors, the controller operable to input a plurality of signals to the one or more coils sets to combine fields from each of the coils of the one or more coils sets to induce constructive and destructive interference between the fields in an organic tissue, the prior art of record does not teach or fairly suggest a neuromodulator as claimed by Applicant, wherein the controller is operable to input the plurality of signals to the coil set(s) to combine the magnetic and electric fields from each of the coils of the coil set(s), wherein the control is further configured to control phases and amplitudes of each of the signals and induce constructive and destructive interference between the magnetic and electric fields inside the organic tissue. 
Regarding claims 7-9, 11 and 12, while the prior art teaches a neuromodulation system, comprising: one or more coil sets, each of the coil sets comprising three coils aligned to produce magnetic and electric fields in three different directions; and a controller coupled to the one or more coil sets, the controller operable to independently activate each of the coils via individually selectable currents causing each of the coils to emit an individual field, the individual fields creating a resultant field that is a combination of the magnetic and electric fields in the three different directions for each of the one or more coil sets to induce constructive and destructive interference between the fields in an organic tissue, the prior art of record does not teach or fairly suggest a neuromodulator as claimed by Applicant, wherein the controller is further configured to control phases and amplitudes of each of the individually selectable currents and induce at least one of constructive and destructive interference between the magnetic and electric fields inside the organic tissue. 
Regarding claims 13-17, 19 and 20, while the prior art teaches a method comprising: independently applying three or more individually selectable currents to three or more coils aligned to produce magnetic and electric fields in at least three different directions; in response to the application of the currents, creating a resultant field that is a combination of the magnetic and electric fields in three different directions for each of three or more coils; applying the resultant field to neuromodulate organic tissue; and causing constructive and destructive interference between the fields in response to application of the currents, the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the method further comprises controlling phases and amplitudes of each of the individually selectable currents and causing at least one of the constructive and destructive interference between the magnetic and electric fields in response to the application of the currents.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791